Order entered July 14, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01298-CV

                   IN THE INTEREST OF A.G. AND A.G., CHILDREN

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-30094-2014

                                           ORDER
       The Court ordered appellant Mother to file a corrected brief and redact documents in the

appendix to remove the name of the children involved in this matter. Although Mother filed a

new brief, the documents in the appendix are not properly redacted and do not comply with

Texas Rule of Appellate Procedure 9.8(b). We ORDER Mother to file an amended brief that

complies with the Texas Rules of Appellate Procedure within three days of the date of this order.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE